In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                   No. 02-19-00181-CV

JINNEAN K. ASKEW, Appellant                 §    On Appeal from

                                            §    County Court at Law No. 1

V.                                          §    of Tarrant County (2019-000666-1)

                                            §    February 6, 2020
MENA HOMES, INC., Appellee                  §    Opinion by Justice Kerr

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the trial court’s judgment

is affirmed.

       It is further ordered that Appellant Jinnean K. Askew shall pay all costs of this

appeal and that these costs be paid from the cash deposit in lieu of supersedeas bond

made with the trial-court clerk.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By __/s/ Elizabeth Kerr________________
                                          Justice Elizabeth Kerr